Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piccin et al. (9,782,224).
Stanton (2018/0271511).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:
1. “a cover portion configured to cover the base, the cover including an aperture to receive the annular post; and a plurality of positioning slots disposed in the cover configured to receive the tabs of the plurality of teeth, respectively; wherein each positioning slot is disposed oblique to the radial direction such that rotation of the cap causes the rail of each tooth to move in a respective one of the disk portions of the plurality of guide slots so that the spoke of each tooth moves relative to the annulus”, with all other limitation cited in claim.

13. “a first instrument module couplable to the first end of the main shaft, the first instrument module comprising a first variable diameter jaw configured to hold or guide a portion of an instrument extending from the central passage at the first end; and a second instrument module couplable to the second end of the main shaft, the second instrument module comprising a second variable diameter jaw configured to hold or guide a portion of the instrument extending from the central passage at the second end”, with all other limitation cited in claim.

18. “positioning the posts against biasing members of the instrument holder; rotating the tensioner tool relative to the instrument holder to move the biasing members with the posts; inserting teeth into slots of the instrument holder; and releasing tension in the biasing members such that the biasing members push the teeth into or away from a passage of the instrument holder”, with all other limitation cited in claim.
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

	Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on MONDAY through FRIDAY  8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

INSA  SADIO
Primary Examiner
Art Unit 2628


/INSA SADIO/Primary Examiner, Art Unit 2628